                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

TOM FREDRICK FIELDS, III,                     )
                                              )
              Petitioner,                     )
                                              )
       v.                                     )          CV 119-109
                                              )
WARDEN BERRY,                                 )
                                              )
              Respondent.                     )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Upon review of the petition, the Court REPORTS and RECOMMENDS Petitioner’s

motion to proceed in forma pauperis be DENIED AS MOOT, (doc. no. 2), and this case be

DISMISSED without prejudice and CLOSED.

I.     BACKGROUND

       According to the petition and publicly available court dockets, Petitioner was

sentenced on January 26, 2012, in the Superior Court of Columbia County, Georgia. (Doc.

no. 1, p. 1.) On some unknown date, Petitioner was released on parole. (Id.) On March 5,

2019, Petitioner was indicted in the Superior Court of Richmond County, Georgia for

aggravated child molestation, aggravated sexual battery, criminal attempt to commit a felony,

and three counts of child molestation. See State v. Fields, Case No. 2019RCCR00372

(Richmond Cty. Sup. Ct. March 5, 2019), available at http://coc.augustaga.gov (follow
“Criminal Search” hyperlink; then search “Fields, Tom” last visited July 29, 2019).1

Attorneys Nathan Stuckey and Jessica Huff represent Petitioner in his state court

proceedings. Id. Based on the new charges in Richmond County, Petitioner alleges the State

Board of Pardon and Parole revoked his parole to serve the remainder of his sentence in a

state penitentiary. (Doc. no. 1, p. 1.) Petitioner is now incarcerated at Autry State Prison

Pelham, Georgia while his charges in Richmond County are pending. (Id.); Fields, Case No.

2019RCCR00372. Petitioner has filed numerous letters with the Richmond County Superior

Court in addition to submitting “Consolidated Motions and Demands For Discovery,

Statements, Scientific Reports, and Other Enumerated Motions.”             Fields, Case No.

2019RCCR00372. The docket does not reflect final resolution of the consolidated motions. Id.

       On July 8, 2019, Petitioner filed the instant § 2241 habeas petition in the Middle

District of Georgia, stating six grounds of relief regarding the indictment and Fourth

Amendment violations of his pending charges. (Doc. no. 1.) On July 23, 2019, United

States District Court Judge Leslie A. Gardner transferred the petition to the Southern District

of Georgia.   (Doc. no. 5.)    In the transfer order, Judge Gardner stated Petitioner was

challenging his conviction in the Superior Court of Columbia County, Georgia.             (Id.)

However, after reviewing Petitioner §2241, it is clear Petitioner is actually challenging the

pending charges in the Superior Court of Richmond County because he cites to the

Richmond County Superior Court case number and references dates in that case. (See doc.

no. 1.) Petitioner has not filed any appeals or state habeas petitions. (Id. at 2-5.) In his


       1
         See United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (explaining court may
take judicial notice of another court’s record to establish existence of ongoing litigation and
related filings); see also United States v. Rey, 811 F.2d 1453, 1457 n.5 (11th Cir. 1987) (“A
court may take judicial notice of its own records and the records of inferior courts.”)

                                              2
current federal petition, Petitioner claims (1) the indictment filed against him in Richmond

County Superior Court failed to identify the dates of the criminal offenses; (2) the indictment

also failed to allege the place of the crime; (3) his counsel were ineffective for not

challenging the validity of the indictment; (4) the Richmond County Superior Court failed to

grant him a preliminary hearing; (5) he has a right to an indictment perfect in form and

substance; and (6) the indictment was not filed in open court. (Id. at 5-9.)

II.     DISCUSSION

       A.      Exhaustion

       The petition should be dismissed because Petitioner has not exhausted state court

remedies.   Although there is no exhaustion requirement in the language of 28 U.S.C.

§ 2241(c)(3), federal courts do not exercise jurisdiction under § 2241 if the issues raised

might be resolved by trial on the merits or other available state procedures. Santiago-Lugo v.

Warden, 785 F.3d 467, 475 (11th Cir. 2015) (explaining exhaustion requirement in § 2241 case).

“The exhaustion doctrine of § 2241(c)(3) was judicially crafted on federalism grounds to

protect the state courts’ opportunity to confront and resolve initially any constitutional issues

arising within their jurisdiction and also to limit federal interference in the state adjudicatory

process.” Turner v. Morgan, No. 3:12cv188/MCR/CJK, 2012 WL 2003835, at *2 (N.D. Fla.

Apr. 25, 2012), adopted by, 2012 WL 2003452 (N.D. Fla. June 4, 2012) (citation omitted).

Put differently, the exhaustion doctrine prevents “pretrial habeas interference by federal

courts in the normal functioning of a state’s criminal processes, absent a petitioner’s

exhaustion of his state court remedies.” Id. (citing Braden v. 30th Judicial Cir. Ct. of Ky.,

410 U.S. 484, 493 (1973)).

       Nothing in Petitioner’s filings suggests he has been prevented from asserting his current

                                                3
claims in his state court proceedings. Indeed, based on the Court’s review of the relevant state

docket, Petitioner’s consolidated motions are outstanding, and his case has not even been set for

trial. Moreover, Georgia case law is clear that, subject to various state procedural requirements,

the state habeas courts are available for Petitioner to raise claims concerning the validity of his

indictment. See Henderson v. Hames, 697 S.E.2d 798, 801-03 (Ga. 2010); see also O.C.G.A. §

9-14-48(d) (describing procedural requirements for consideration of state habeas claims and

setting out cause and prejudice, as well as miscarriage of justice, exceptions). Therefore, the

Court concludes Petitioner has not satisfied the exhaustion requirement.

       B.      Younger Abstention

       The petition is also due to be dismissed because this Court should not interfere with

Petitioner’s ongoing state prosecution. The Supreme Court has repeatedly ruled that “absent

extraordinary circumstances federal courts should not enjoin pending state criminal

prosecutions.” New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 364

(1989) (citing Younger v. Harris, 401 U.S. 37 (1971)). There are three exceptions to this rule

that warrant federal court intervention: “(1) there is evidence of state proceedings motivated

by bad faith, (2) irreparable injury would occur, or (3) there is no adequate alternative state

forum where the constitutional issues can be raised.” Turner, 2012 WL 2003835, at *2 (citing

Younger, 401 U.S. at 45).

       None of the three exceptions to the Younger doctrine apply to Petitioner’s case.

Petitioner fails to make “substantial allegations” with evidentiary support that his state

prosecution is motivated by bad faith. See Younger, 401 U.S. at 48-49 (noting allegations in

previously decided case granting injunction were “substantial” and explaining bad faith

prosecutions are brought without intention of obtaining conviction or for harassment). Nor

                                                4
has Petitioner made any viable allegation of irreparable injury. See id. at 53-54 (finding

irreparable injury if statute of prosecution is “flagrantly and patently violative of express

constitutional prohibitions in every clause, sentence and paragraph, and in whatever manner

and against whomever an effort might be made to apply it” or other unusual circumstances

require equitable relief). Finally, Petitioner’s ongoing state prosecution provides an adequate

state forum where any constitutional issues can be raised. Therefore, the Court should

abstain from reaching the merits of Petitioner’s § 2241 petition.

III.   CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Petitioner’s motion to proceed in forma pauperis be DENIED AS MOOT, (doc. no. 2), and

this case be DISMISSED without prejudice and CLOSED.

       SO REPORTED and RECOMMENDED this 30th day of July, 2019, at Augusta,

Georgia.




                                               5
